— Judgment unanimously modified and, as modified, affirmed, without costs. Memorandum: Petitioner, a chemist in the Syracuse Police Laboratory, was suspended without pay on January 5, 1980 pending charges on grounds of misconduct. After a hearing he was found guilty of all charges and dismissed from his job; attempts to change this determination have been unsuccessful {Matter of Strader v Sardino, 88 AD2d 790). In this appeal respondent challenges the award of back pay to petitioner from February 4, 1980 to April 29, 1981 in the sum of $17,559.69. Petitioner should not have received compensation for the period from February 29, 1980 to June 5, 1980 as this delay was occasioned by his action in obtaining a stay {Matter of De Marco v City of Albany, 75 AD2d 674); therefore, using a per diem of $39.02 we reduce the amount of his back-pay award to $13,774.75. (Appeal from judgment of Supreme Court, Onondaga County, O’Donnell, J. — art 78.) Present — Simons, J. P., Hancock, Jr., Callahan, Denman and Moule, JJ.